                Case 2:21-cv-00148-JCC Document 37 Filed 08/25/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        CHRISTOPHER T. ALEXANDER,                       CASE NO. C21-0148-JCC
10                            Plaintiff,                  MINUTE ORDER
11             v.

12        SIEMENS HEALTHINEERS; LINCOLN
          FINANCIAL GROUP; TIMOTHY HAUSER;
13        LAURA TIMMONS; and JOHN MATTHEWS,
14                            Defendants.
15

16            The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18            This matter comes before the Court on Plaintiff Christopher T. Alexander’s motion to
19   continue the status conference scheduled for September 21, 2021 because Mr. Alexander will be
20   out of the country on that date (Dkt. No. 30). Yesterday, in light of the current General Order
21   restricting courtroom capacity to 25 people due to the highly contagious delta variant of the
22   COVID-19 virus, the Court struck the status conference and directed the parties to meet and
23   confer and submit a joint status report instead. (See Dkt. Nos. 35, 36.) Because the Court has
24   already stricken the status conference, Mr. Alexander’s motion is DENIED as moot.
25   //
26   //

     MINUTE ORDER
     C21-0148-JCC
     PAGE - 1
            Case 2:21-cv-00148-JCC Document 37 Filed 08/25/21 Page 2 of 2




 1        DATED this 25th day of August 2021.
                                                Ravi Subramanian
 2                                              Clerk of Court
 3
                                                s/Sandra Rawski
 4                                              Deputy Clerk

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C21-0148-JCC
     PAGE - 2
